UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK C. CHRISTENSON,
                                Plaintiff,                            20-CV-1828 (CM)
                    -against-                                     ORDER OF DISMISSAL
 ROBERT WILIAMSON,                                                UNDER 28 U.S.C. § 1651

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On June 20, 2018, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first receiving the Court’s permission to file. See Christenson v. Roe, ECF 1:18-

CV-3319, 3 (S.D.N.Y. June 20, 2018). Plaintiff filed this new action pro se, without prepaying

the filing fee. Because Plaintiff has not requested or received permission from the Court to file

this action, it is dismissed without prejudice for Plaintiff’s failure to comply with the June 20,

2018 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
